Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered on April 3, 1970, convicting him of attempted assault in the second degree (2 counts), possession of a weapon as a felony, possession of a dangerous drug in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review an order of the same court dated August 17, 1969, which denied defendant’s motion to suppress certain evidence found in his automobile. Judgment modified, on the law and the facts, by reversing the convictions and sentences for attempted assault in the second degree (two counts) and possession of a weapon as a felony and by dismissing the counts upon which those convictions were based. As so modified, judgment affirmed. The proof did not establish defendant’s possession of a dangerous weapon and, as a consequence, he could not be convicted of attempted assault with a dangerous weapon. Rabin, P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.